NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 18 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MAHMOOD YOONESSI,                                No. 16-56374

                Plaintiff-Appellant,             D.C. No. 2:15-cv-09329-SVW-
                                                 AJW
 v.

ANDRE KHANSARI, LACBA; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Mahmood Yoonessi appeals pro se from the district court’s judgment

dismissing for failure to prosecute his action alleging federal and state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal under Fed. R. Civ. P. 41(b). Ferdik v. Bonzelet, 963 F.2d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Yoonesi’s action

with prejudice after weighing the pertinent factors and evaluating alternatives to

dismissal. See id. at 1260-63 (setting forth factors for determining whether a pro

se action should be dismissed under Fed. R. Civ. P. 41(b)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendant Prudential Mortgage Capital Company, Now Known As PGIM

Real Estate Finance, LLC.’s pending motion (Docket Entry No. 7) is granted.

      Defendants Citibank TIAA and David Howerton’s pending motion (Docket

Entry No. 17) is granted.

      Yoonesi’s motion for leave to file a late reply brief (Docket Entry No. 39) is

granted. The Clerk shall file the reply brief submitted at Docket Entry No. 41.

      Yoonesi’s remaining pending motions (Docket Entry Nos. 6, 40, and 42) are

denied.

      AFFIRMED.




                                          2                                   16-56374